Weston J.
delivered the opinion of the Court».
The common law did not permit the assignment of a chose inaction. The technical reasons upon which this was founded, have so far given way to the necessities. and convenience of social life, that such an assignment is now held to pass an equitable interest which a court of law will protect and sustain. Care is taken however that in this transaction, the party indebted shall not be a sufferer. Thus, although upon the assignment, the original creditor ceases to be, for any beneficial purpose, the owner of the demand, and cannot receive it, or any part of it, to his own use; yet if the-debtor, ignorant of such assignment, make payments to him, they are to be allowed in his favor. And this qualification of the right of the assignee rs for the ‘equitable protection of the debtor. But if the latter has notice of the assignment, what he afterwards pays to-the original creditor, he pays in his own wrong. It has been said that such payments ought to be allowed, unless the debtor has been furnished with valid and satisfactory evidence of the assignment. He may require this before payment to the assignee; but the notice he receives is only a measure of precaution, and to put him upon inquiry. If he finds tire original creditor still retaining the evidence of the demand, he may be well justified in paying it to him, but if he cannot produce it, he has the best reason to believe the notice has truly stated the fact of the assignment. After notice, the debtor acts at his peril, and the assignee, conducting fairly on his part, is not to be deprived bf his equitable interest. In the present ease, the defendant was put upon his guard, and before he made further payments to the original creditor, he ought to have required of him the production of the note, and his inability to do this should *19have satisfied him that he was no longer entitled to receive payment.
The assignee, before he can claim to have his interest protected, must prove both the fact of the assignment, and notice to the debtor. In this case he has done both. And the trustee in a foreign attachment, will be held liable as the debtor of the original creditor, unless the fact of tho assignment appears in his disclosure ; for the decision of the question, whether he is trustee or not, will depend upon that fact. In that case, the rights of attaching creditors are not to be affected by mere suggestion j but they are entitled to proof, .And the debtor, before payment to the assignee, or before be can be compelled to make payment to him, may require proof of the assignment 5 but, after notice of such assignment, he must take care to pay to the party justly entitled to receive it.
Tho exceptions are overruled, and tho judgment affirmed.